FILED
                           NOT FOR PUBLICATION                                 JUN 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RANCHO MOUNTAIN PROPERTIES,                      No. 12-56362
INC., a Delaware corporation,
                                                 D.C. No. 3:11-cv-00358-BEN-
              Plaintiff - Appellee,              BLM

  v.
                                                 MEMORANDUM*
RAY GRAY and LINDA GRAY,

              Defendants - Appellants.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted June 6, 2014**
                               Pasadena, California

Before: D.W. NELSON, TROTT, and CALLAHAN, Circuit Judges.

       Appellee Rancho Mountain Properties (“Rancho”) seeks to recover amounts

owing on a guaranty executed by Appellants Ray and Linda Gray. The district

court entered default against Linda Gray after she failed to appear, granted

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment against Ray Gray, and entered a final judgment against the

Grays in the amount of $10,622,705.64. The Gray’s arguments on appeal are

meritless (if not frivolous). We affirm.

                                            I

      The district court did not abuse its discretion by denying Linda Gray’s two

motions to vacate entry of default, nor by granting Rancho’s motion for default

judgment. Linda Gray has no meritorious defense to the claim against her. See

Fed. R. Civ. P. 55(c), 60(b)(1); TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691,

696–97 (9th Cir. 2001), overruled in part on other grounds by Egelhoff v. Egelhoff

ex rel. Breiner, 532 U.S. 141 (2001).

                                           II

      The district court correctly granted summary judgment against Ray Gray.

Rancho presented undisputed evidence in support of each element for a breach of

guaranty, and Ray Gray did not show there was a genuine dispute as to any

material fact. See Fed. R. Civ. P. 56(a); Spinks v. Equity Residential Briarwood

Apartments, 90 Cal. Rptr. 3d 453, 475 (Cal. Ct. App. 2009). Indeed, Ray Gray’s

argument that the district court erred in refusing to allow him to file a response to

the motion for summary judgment, which Gray’s counsel copied and pasted almost

verbatim from his original motion for an opportunity to respond, is frivolous. The


                                            2
district court did in fact allow Ray Gray to file a response, and the very same

attorney that represents Ray Gray in this appeal filed that response. Ray Gray’s

remaining arguments regarding alleged disputed facts are similarly meritless.

                                           III

      Finally, Ray Gray’s argument that the district court “should not have

considered” the supplemental declarations and exhibits that Rancho filed with its

reply in support of the motion for summary judgment is similarly frivolous. The

district court specifically stated in its order that “the Court d[id] not rely on the

supplemental declaration and filings offered with [Rancho’s] Reply,” and Ray

Gray has presented no evidence to the contrary.

      AFFIRMED.




                                            3